Citation Nr: 0515425	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  03-25 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.  

2.  Entitlement to service connection for residuals of a 
injury to the neck.  

3.  Entitlement to service connection for residuals of a 
tumor on the neck.  

4.  Entitlement to service connection for a back disorder.  

5.  Entitlement to service connection for a bilateral knee 
disorder.  

6.  Entitlement to service connection for flat feet.  

7.  Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to August 
1954.  

This appeal arises from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

The veteran withdrew his appeal as to the issue of 
entitlement to service connection for hearing loss, at the 
February 2005 videoconference hearing.  38 C.F.R. § 20.204 
(2004).  For that reason the issue is will not be addressed 
in this decision.  


FINDING OF FACT

There is no competent medical evidence which links the 
veteran's current right shoulder disorder; residuals of 
injury to the neck and right shoulder; residuals of a low 
back injury, status post lumbar spine fusion; residuals of 
excision of a mass from the neck; bilateral knee disorder; 
flat feet; or depression to service, or any event in service.  




CONCLUSIONS OF LAW

1.  A right shoulder disorder was not incurred in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

2.  Residuals of a neck injury were not incurred in active 
military service, and service incurrence may not be presumed.  
38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).  

3.  Residuals of excision of a tumor on the neck were not 
incurred in active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).  

4.  A low back disorder was not incurred in active military 
service, and service incurrence may not be presumed.  
38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).  

5.  A bilateral knee disorder was not incurred in active 
military service, and service incurrence may not be presumed.  
38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).  

6.  Flat Feet were not incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110, 1153 (West 2002); 
38 C.F.R. § 3.303, 3.306 (2004).  

7.  Depression was not incurred in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  

REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA.  As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).  

The veteran submitted his application for service connection 
in December 2000.  In May 2001, the RO sent the veteran a 
letter informing him of the passage of the VCAA.  The letter 
also explained what evidence was necessary to support his 
claim, what actions the RO needed the veteran to take, and 
how the RO could assist him in developing his claim.  The RO 
denied the veteran's claims in a January 2002 rating 
decision.  The RO sent the veteran a letter in September 
2002.  It outlined what additional evidence was needed.  The 
RO sent the veteran a letter in June 2003.  The letter 
informed him of the evidence which the RO had requested on 
his behalf.  A statement of the case (SOC) was issued to the 
veteran in July 2003.  It listed all of the evidence which 
had been obtained and considered.  In the SOC the RO 
explained why the claims were denied.  In November 2004, the 
RO again sent the veteran a letter explaining what additional 
evidence was needed.  A supplemental statement of the case 
was issued to the veteran in January 2005.  

The RO obtained the veteran's service separation examination 
and verified his service.  The National Personnel Records 
Center (NPRC) informed the RO the veteran had fire related 
service and there were no additional service medical records 
on file for the veteran.  Where service medical records are 
presumed destroyed, the Board has an obligation to explain 
its findings and conclusions and to consider carefully the 
benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  

The RO also obtained the veteran's medical records from 
Kaiser Permanente and his VA treatment records.  The veteran 
was afforded a videoconference hearing before the undersigned 
Veterans Law Judge in February 2005.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Factual Background and Analysis.  The veteran's DD Form 214 
listed the veteran's entrance into service was in August 1930 
and his separation in August 1954.  He was given an honorable 
discharge.  Since the veteran's date of birth was listed as 
in February 1932 the RO requested verification of the 
veteran's service data in February 1956.  In April 1956 the 
Adjutant General responded.  The veteran entered the service 
in August 1950.  The cause of his discharge was AR 615-360 
Paragraph 12 A (14).  The veteran had seven separate periods 
of being absent without leave (AWOL) and as a result was 
confined for four separate periods.  His periods of being 
AWOL included 385 days from September 1952 to September 1953 
and 249 days from November 1953 to July 1954.  His periods of 
confinement include 45 days from July 9, 1954 to August 22, 
1954.  The veteran was separated from the service on August 
23, 1954.  

The veteran was examined at separation from the service in 
August 1954.  No abnormalities of the neck, upper 
extremities, feet, lower extremities, spine or other 
musculoskeletal system were noted.  The psychiatric 
evaluation was normal.  In the section for recording 
significant interval history, it was written that his history 
was unremarkable, and no defects were noted.  

A February 1987 letter, from Dr. D. to The Travelers 
Insurance Company, includes details of a May 7, 1985 on the 
job injury.  In May 1985 the veteran sustained injuries to 
the neck and right shoulder.  While employed with Mason-
Chamberlain, a weapons manufacturer, the veteran was injured 
on the job in May 1985.  When he was lifting a projectile, 
his feet slipped out from under him, and he was left hanging 
over the edge of a bin.  He felt a click in the area of his 
neck and right shoulder.  The veteran denied having any prior 
injury to the neck or right shoulder.  He had also been 
suffering from low back pain since the injury in May 1985.  
He denied having any trouble with his lower back before that 
date.  

In February 1987, a right shoulder arthrogram was performed.  
The impression was it was a normal examination.  An operative 
report from August 1987 reveals a preoperative diagnosis of 
impingement syndrome of the right shoulder.  The veteran had 
a two year history of having sustained an injury to the right 
shoulder when his feet slipped out from under him at work.  

November 1988 records from Kaiser Permanente include 
complaints of bilateral foot pain and diagnosis of pes 
planus.  December 1988 records noted a history of depression, 
secondary to cortisone injections.  

X-rays of the right knee taken in November 1988 included 
findings suggestive of Pellegrini-Stieda disease, and 
previous avulsion of the medial collateral ligament.  A 
Magnetic Resonance Imaging in November 1988 revealed no 
significant abnormality.  There was increased signal in the 
posterior horns of both menisci, greater involvement of the 
posterior horn or the lateral meniscus than the medial 
meniscus.  The configuration of this signal is more 
consistent with myxoid degeneration than a partial tear.  The 
collateral and cruciate ligaments were intact.  No bony 
abnormality was demonstrated.  The early thinning of the 
patellar cartilage was consistent with his age.  The 
impression was the examination was unremarkable.  

A February 1990 discharge summary reveals the veteran had 
spondylitis with possible nerve compression.  He had suffered 
an injury to his neck in 1985 after an explosion.  
Examination of the veteran had found a mass on the back of 
his neck.  

June 1990 private medical records indicate that a fibrolipoma 
was excised from the posterior neck of the veteran.  

A September 1992 computed tomography (CT) examination of the 
lumbar spine revealed spinal stenosis affecting the third and 
fourth disc levels, with the thecal sac through the L4 region 
markedly flattened.  

In September 1992, an orthopedics history and physical, 
revealed the veteran had a history of left-sided lower back 
pain since 1986.  The veteran related the symptoms to an 
injury of some sort around 1986.  The orthopedist had first 
seen the veteran in March 1992 when the veteran had recalled 
lifting a heavy garage door, a few months earlier, which had 
aggravated his symptoms.  The anesthesia questionnaire, dated 
in September 1992, noted the veteran had a cervical injury in 
1985.  

September 1992 records from Kaiser Permanente revealed the 
veteran had a history of left-sided lower back pain since 
1986.  The veteran related the symptoms to an injury of some 
sort that occurred in 1986.  After evaluating the veteran, a 
diagnosis of lumbar spinal stenosis was recorded and the 
veteran was referred for an elective lumbar laminectomy.  

August 2001 VA records reveal the veteran told VA medical 
providers he was pursuing service connection for trauma.  He 
claimed it was related to being in a "black box" as 
punishment for allowing a prisoner to escape while he was a 
guard in service.  He told VA examiners that during his 
fourth year in the military a prisoner escaped the stockade 
he was guarding.  He refused to shoot him.  The prisoner 
promised to return the same night.  He says he was court-
martialed and received a sentence of five years hard labor 
and "black box" punishment.  He was placed in a black box 
for several months.  

In May 2003, the veteran told VA medical providers he had 
been experiencing back pain since 1954.  He attributed his 
back pain to being in a "black box."  

The veteran appeared and gave testimony before the 
undersigned Veterans Law Judge at a videoconference in 
February 2002.  He testified he was incarcerated in service 
after he allowed a prisoner to escape from the stockade.  (T-
4).  He stated he was placed in a black box as punishment, 
and developed degenerative disease from the exposure to the 
cold while in the box.  He also stated he was struck by a 
poker iron, while attempting to stop another soldier from 
pilfering the belongings of other soldiers in the barracks.  

The service separation examination in August 1954 found no 
defects.  There are no records of any symptoms or diagnosis 
of the disorders claimed by the veteran, within one year of 
his separation from the service.  The first medical diagnosis 
of any of his claimed disabilities appears more than thirty 
years after his separation from the service.  Evidence of a 
prolonged period without medical complaint can be considered, 
along with other factors concerning the veteran's health and 
medical treatment during and after military service when 
considering a claim for service connection.  Maxson v. Gober, 
230 F.3d 1330 (2000).  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

The evidence demonstrates the veteran currently has residuals 
of injuries to the right shoulder and neck, has had a mass 
removed from his neck, has residuals of a spinal fusion, has 
pes planus, right knee pain, and has been treated for 
depression.  The only evidence, which links any of those 
disorders to service, are the statements of the veteran.  

The veteran has asserted his "degenerative disease" and 
depression are related to being placed in a black box in 
service.  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The Board considered whether a VA examination should be 
conducted, to determine if the veteran's current disorders 
could be related to the events he claims occurred in service.  
Only if the veteran's statements are credible would there be 
a basis for a physician to form an opinion.  The statements 
of the veteran are not credible.  Previously the veteran 
claimed his neck, shoulder and back were first injured in 
1985.  Currently he claims they were injured in service.  The 
veteran previously told medical providers in the 1980's he 
did not have neck, shoulder or back pain prior to 1985.  The 
statements of the veteran given contemporaneously for 
treatment purposes are of greater weight than his statements 
made many years later.  When the veteran was seeking 
disability benefits for a May 1985 on the job injury, he 
denied having any prior injuries to the neck, right shoulder, 
or back.  The veteran has been inconsistent in his statements 
as to his medical history and they are for that reason not 
credible.  His statements are therefore of no probative 
value.  

In addition, the medical evidence demonstrates the veteran's 
currently diagnosed disorders first appeared many years after 
his separation from the service.  The medical records clearly 
reveal the mass on his neck was first found on examination in 
February 1990.  His depression was attributed to cortisone 
injections.  The first complaints of depression appeared more 
than thirty years after his separation from the service.  
There are no records of knee or foot pain made within thirty 
years of his separation from the service.  The right 
shoulder, neck and low back were injured in May 1985.  

The veteran's story that he was incarcerated in service, for 
allowing a prisoner to escape, during his fourth year of 
service, are inconsistent with the notations on his 
discharge.  The veteran entered the service in August 1950 
and was absent without leave during January and March 1951 
and was first confined from March to September 1951.  The 
veteran's period of confinement or incarceration in service 
followed the veteran being AWOL.  

There is no basis for referring the veteran's claim to 
physician to obtain an opinion.  The regulations define the 
adjudicatory process as including consideration of the 
"facts shown" and all "procurable and assembled data."  
38 C.F.R. § 3.102 (2004).  When there are no findings and no 
credible lay evidence to be reviewed by a physician, there is 
no factual basis on which a medical professional could base 
an opinion.  Medical opinions which are speculative, general 
or inconclusive in nature cannot support a claim.  See Obert 
v. Brown, 5 Vet. App. 30, 33 (1993); Beaujolais v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996).  

The preponderance of the evidence is against the veteran's 
claims for service connection.  

ORDER

Service connection for a right shoulder disorder is denied.  

Service connection for residuals of a injury to the neck is 
denied.  

Service connection for residuals of a tumor on the neck is 
denied.  

Service connection for a back disorder is denied.  

Service connection for a bilateral knee disorder is denied.  

Service connection for flat feet is denied.  

Service connection for depression is denied.  

	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


